By the Court.

The statute granting this writ of review, from which our whole authority in this case is derived, expressly provides that, where an original defendant reviews an action wherein judgment has been rendered against him, if he shall obtain a reversal *154of such judgment in part, he shall be entitled to the costs of the review, and to a restoration of so much of the [*159] * damages paid by him, in satisfaction of the former judgment, as that judgment may have exceeded the judgment upon the review ; but the statute does not entitle him to a restoration of any part of the costs of the former trial unless the judgment be wholly reversed.'
Dana and Jos. Locke for plaintiffs in review.
Ward and Bigelow for defendants in review.
Let judgment be entered for the plaintiffs in review for six dollars, being the difference between the first and second verdicts, and for full costs of the review. (a)

 Lincoln vs. Goulding, 3 Mass. Rep. 234. -- Galloway vs. Pitman & Al. 3 Mass Rep. 408.